DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/2/2022 have been fully considered but they are not persuasive.

Regarding Applicant’s argument (see page 9) that Examiner’s reasoning does not form a legitimate basis for concluding that claims 1-18 do not fall within Group II, because the Examiner’s classification of Group II was not based on when particular regions totally overlapped or only partially overlapped; the classification of Group II made in the Restriction Requirement 6/20/2022 proceeded the amendment to include overlapping language in claim 1. In the amendment 8/4/2022 Applicant included language in claim 1 which is similar to that of the language of claim 19. However, the language of claim 1 differs in scope from that of claim 19 (since claim 1 includes language that the regions partially overlap, while, in claim 19, the regions may totally overlap). Additionally, Group I includes a technical feature of a method for determining image distortions based on image data of recorded images including a plurality of intensity values, and determined displacement vectors associated with plural regions of interest. Group II includes a technical feature of a method for determining image distortions of image data based on correlating of image data so that a same object portion of an object is imaged into both of a pair of image regions. Groups I and II therefore require different methods for determining image distortions (including fundamentally different steps for determining the distortions) and therefore results in different analyses with different method steps for arriving at determinations of image distortions.
Claim 1 includes similar but not identical limitations to those of claim 19, and then includes additional limitations which do not correspond to claim 19. Separate searches must be conducted in order to address the disparate scopes of claims 1 and 19.

Regarding Applicant’s argument (see page 10) that, as amended, claim 19 requires as many images as there are particle beams; Tromp discloses (“The final corrected image, constructed from all the uncorrected images obtained with the electron beam array, is assembled from the corrected images obtained for each electron beam” [0066]). Applicant contends that Tromp’s method involves generating an image by reconstructing data of a beam while the beam is fixed at a respective scan point, resulting in as many images as there are scan points. It is unclear how Applicant believes that the claimed invention overcomes this feature of Tromp, since such a characterization still results in an image corresponding to each beam.
Claim 19 recites that “each image is an image of a corresponding surface portion of the object”. Although claim 19 defines that “adjacent particle beams are scanned across adjacent surface portions of the object”, the claim does not require that images are obtained by a scanning/moving non-stationary beam and are imaged while the beam is non-stationary. Further, Applicant has not provided evidence that Tromp relies upon stationary electron beams and Tromp discloses that “After detection of the multi-beam intensity distributions, all electrons beams (1, 2, 3, . . . i) are advanced to a next position on sample 412E, either by scanning all the electron beams in unison, or by translating sample 412E. In this manner, an “N” by “M” (N×M) matrix data set is acquired for each electron beam to form an N×M image for each electron beam. If there are a total of U×V electron beams (U in the X-direction, V in the Y-direction) a total of U×V detector images are acquired, wherein each detector image includes an N×M intensity distribution” [0081].

Applicant has not provided additional arguments with respect to claims 20-26 and no additional response is necessary.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19, 20, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tromp U.S. PGPUB No. 2016/0300689.

Regarding claim 19, Tromp discloses a method, comprising: scanning an array of plural particle beams (“the post-detection correction systems and methodologies of the present disclosure may be applied to an array of electron beams incident on the sample” [0066]) across a surface of an object 412E and detecting signals generated by the particles of the particle beams incident on the object (“The detector is configured to detect data of a plurality of moving particles” [Abstract]), wherein the plural particle beams are generated by a multi-beam particle microscope (“The present disclosure relates in general to the generation of high resolution images in microscopy” [0001]), adjacent particle beams are scanned across adjacent surface portions of the object 412E (as illustrated in figure 9), and pairs of adjacent surface portions of the object overlap (“With overlap between consecutive beam positions… The distortions in the reconstructed object plane can then be iteratively reduced until the differences in the overlapped regions are minimized. In a multi-beam configuration of the present disclosure, this process is applied to each of the beams” [0084]); generating plural images based on the detected signals so that each image is based on the detected signals generated by a single particle beam of the plurality of particle beams (“The final corrected image, constructed from all the uncorrected images obtained with the electron beam array, is assembled from the corrected images obtained for each electron beam” [0066]), wherein each image is an image of a corresponding surface portion of the object (“After detection of the multi-beam intensity distributions, all electrons beams (1, 2, 3, . . . i) are advanced to a next position on sample 412E, either by scanning all the electron beams in unison, or by translating sample 412E. In this manner, an “N” by “M” (N×M) matrix data set is acquired for each electron beam to form an N×M image for each electron beam. If there are a total of U×V electron beams (U in the X-direction, V in the Y-direction) a total of U×V detector images are acquired, wherein each detector image includes an N×M intensity distribution” [0081] – see also figure 9); determining plural image regions in each image so that an object portion of the object imaged into a given image region of a first image is also imaged into an image region of a second image (since the beam positions are determined to form an overlapping region, this overlapping region is an object potion imaged in both the first and second images [0084]), wherein the first and second images are generated based on detection signals generated by adjacent particle beams (since paragraph [0066] describes that an image is formed for each particle beam, and figure 9 illustrates that particle beams are adjacent one another such that a first particle beam is adjacent a second particle beam); correlating image data of pairs of image regions of the images, wherein each pair of image regions is selected so that a same object portion of the object is imaged into both image regions of the pair of image regions (this correlation occurs when the amount of distortion between consecutive beams is determined and optimized such that adjacent, overlapping beams have the same distortion [0084]); and determining image distortions of the plural images based on the correlating of the image data (“The distortions in the reconstructed object plane can then be iteratively reduced until the differences in the overlapped regions are minimized” [0084]).

Regarding claim 20, Tromp discloses generating a combined resulting image based on the plural images and the determined image distortions (paragraph [0084-0085] and figure 11 describe that an uncorrected image is formed by adding image data acquired at a plurality of consecutive beam positions, and the combined resulting image is formed at step 1106 of figure 11 where a single image, having been corrected for distortions [0084] is generated, including corrected data detected from the sample at each of consecutive beam positions).

Regarding claim 23, Tromp discloses an overlapping portion of the pair of adjacent surface portions of the object includes plural overlapping object portions imaged into pairs of image regions (“With overlap between consecutive beam positions, the reconstructed object planes must give identical results in the overlapped regions, provided that the correct values for d, C12a, C12b, C30=Cs have been estimated. If these estimated values are incorrect, there will still be defects and distortions in the reconstructed object plane, and a new estimate must be entered. The distortions in the reconstructed object plane can then be iteratively reduced until the differences in the overlapped regions are minimized” [0084] – figure 9 illustrates four electron beams, yielding three overlapping portions between the four beams).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tromp U.S. PGPUB No. 2016/0300689.

Regarding claim 24, Tromp discloses the claimed invention except that while Tromp discloses that “With overlap between consecutive beam positions… The distortions in the reconstructed object plane can then be iteratively reduced until the differences in the overlapped regions are minimized. In a multi-beam configuration of the present disclosure, this process is applied to each of the beams” [0084], there is no explicit disclosure that the number of overlapping regions is greater than five. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use five or more overlapping regions since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to use five or more overlapping regions for the purpose of imaging an entire sample where the sample has a size such that the number of beams required in a multi-beam configuration to image all of the beam positions across the surface of the sample necessitates more than five overlapping regions (six or more beams). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Allowable Subject Matter
Claims 21, 22, 25, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 21; Tromp U.S. PGPUB No. 2016/0300689 discloses that “With overlap between consecutive beam positions… The distortions in the reconstructed object plane can then be iteratively reduced until the differences in the overlapped regions are minimized. In a multi-beam configuration of the present disclosure, this process is applied to each of the beams” [0084]. However, there is no explicit disclosure of determining a location on the scanned object corresponding to image data of the plural generated images.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, determining a location on an object corresponding to image data of at least one of plural generated images formed by adjacent particle beams scanned across a surface of the object and image distortions determined in the plural images which overlap with one another.

Regarding claim 22; claim 22 would be allowable at least for its dependence upon claim 21.

Regarding claim 25; Tromp U.S. PGPUB No. 2016/0300689 discloses that “With overlap between consecutive beam positions… The distortions in the reconstructed object plane can then be iteratively reduced until the differences in the overlapped regions are minimized. In a multi-beam configuration of the present disclosure, this process is applied to each of the beams” [0084]. However, there is no explicit disclosure of the order in which the beams is scanned.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, that a first object portion of an object is imaged into a first pair of overlapping image regions scanned by adjacent particle beams prior to a second object portion imaged into a second pair of image regions scanned by the same adjacent particle beams; and correlating the image data of the first pair of image regions is started prior to scanning the object portion imaged into the second pair of image regions by the same adjacent particle beams.

Regarding claim 26; claim 26 would be allowable at least for its dependence upon claim 25.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881